Gray, C. J.
It appears on the face of the officer’s return upon the execution in favor of William Sheldon, under which the tenant in this action claims title, that Joseph Howard, one of the appraisers appointed by the officer, was tenant in common with the execution debtor. This appraiser and the debtor had therefore precisely similar titles, and a unity of possession, in the same land; and, by reason of such interest, the one was disqualified to act as a juror in a case relating to the other’s interest in the land, or as an appraiser in determining the price at which his interest should be applied in satisfaction of his creditor’s demand. Co. Lit. 157 a. Trials per Pais (8th ed.) 166. Davis v. Allen, 11 Pick. 466. Gen. Sts. c. 103, § 3. Wolcott v. Ely, 2 Allen, 338.
The cases cited for the tenant are quite distinguishable. In Cutting v. Eockwood, 2 Pick. 443, the appraiser, whose disqualification, by reason of interest in favor of the debtor, the debtor and those claiming under him were held to be estopped to assert, was appointed by the debtor himself.. In Chamberlain v. Doty, 18 Pick. 495, the estate levied upon was a life estate, and the appraiser had only an estate in reversion ; and the suggestion that he was not disqualified was aside from the decision, which held the levy to be bad upon another ground.

Judgment for the demandant.